                         Case 21-10071         Doc 22   Filed 05/07/21   Page 1 of 2
   SO ORDERED.

   SIGNED this 6th day of May, 2021.




                                    UNITED STATES BANKRUPTCY COURT
                                   MIDDLE DISTRICT OF NORTH CAROLINA
                                         GREENSBORO DIVISION


In Re:                                              )
                                                    )
Presnell, Marty Boyd      xxx-xx-3388               )
Presnell, Lori Michele    xxx-xx-4542               )             Case No. 21-10071 C-13G
2301 Millcroft Road                                 )
Pleasant Garden, NC 27313                           )
                                                    )
                             Debtors.               )


                                   ORDER CONFIRMING CHAPTER 13 PLAN

       The plan under Chapter 13 of the United States Bankruptcy Code filed by the Debtors on March 19, 2021,
Docket No. 14 (“Plan”) having been properly served on all creditors and other parties in interest; and

       After notice and opportunity for hearing, it having been determined the Plan complies with the
requirements of 11 U.S.C. §1325; it is

         ORDERED that the Plan is confirmed.

                                           [END OF DOCUMENT]
Case 21-10071   Doc 22   Filed 05/07/21   Page 2 of 2




                PARTIES TO BE SERVED
                     PAGE 1 OF 1
                   21-10071 C-13G


 ALL PARTIES OF RECORD AS OF THE DATE OF THE ORDER
SHALL BE SERVED BY THE BANKRUPTCY NOTICING CENTER
